In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00087-CV
                                                ______________________________
 
 
 
                IN THE INTEREST OF
H.G., C.G., AND F.G., CHILDREN
 
 
                                                                                                  

 
 
                                       On Appeal from the 62nd
Judicial District Court
                                                           Hopkins County, Texas
                                                          Trial Court
No. CV39152
 
                                                       
                                           
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            Suzette
Prewitt, the sole appellant in this case, has filed a motion seeking to dismiss
her appeal.  Pursuant to Rule 42.1 of the
Texas Rules of Appellate Procedure, her motion is granted.  Tex.
R. App. P. 42.1.
            We
dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          October 13, 2010
Date Decided:             October
14, 2010